Citation Nr: 0431020	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  00-15 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel






INTRODUCTION

The veteran had active military service from July 1969 to 
September 1971.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a November 1999 rating decision.  
The veteran filed a notice of disagreement (NOD) in December 
1999, and the RO issued a statement of the case (SOC) in June 
2000.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in July 2000.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the veteran when 
further action, on his part, is required.  


REMAND

The veteran filed a claim for entitlement to a TDIU in 
October 1999.  The veteran is currently rated as 30 percent 
disabled for bronchitis, and 10 percent disabled for chronic 
recurrent tonsillitis and granular pharyngitis.  His combined 
disability rating is 40 percent, effective November 20, 1997.  

In this case, the veteran does not meet the minimum TDIU 
percentage requirements because his service-connected 
disabilities constitute a total disability of less than 70 
percent.  38 C.F.R. § 4.16(a) (2004).  However, if a veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities but 
fails to meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a), he or she shall be given extra-schedular 
consideration for a TDIU.  See 38 C.F.R. § 4.16(b) (2004).  

The veteran contends that he is totally unemployable as a 
result of his service-connected disabilities.  He has 
submitted a January 2002 statement from W. S. Grabeel, M.D.  
In that statement, Dr. Grabeel notes that the veteran had 
been disabled completely since December 1998 secondary to 
chronic bronchitis and granular pharyngitis.  

A June 2003 report of VA examination reflects an opinion by a 
VA Family Nurse Practitioner that, with the veteran's chest 
X-ray showing no evidence of chronic bronchitis, the 
recurrence of the pharyngitis and upper respiratory infection 
did not appear to be significant enough to eliminate all 
probable employment.  In this respect, the VA examiner noted 
that the veteran's bronchitis would cause dyspnea on exertion 
but with medication management it appeared to clear the 
symptoms.  

Thus, the Board finds that the record includes medical 
evidence both for and against the veteran's claim for a TDIU.  
Where there is an approximate balance of positive and 
negative evidence that does not satisfactorily prove or 
disprove a claim, reasonable doubt will be given to the 
claimant.  See 38 C.F.R. § 3.102 (2004).  Here, however, the 
evidence for and against the claim is not in relative 
equipoise.  The opinion that weighs against the claim was 
provided by a medical professional but not a physician, and 
Dr. Grabeel's favorable opinion is not supported by any 
evidentiary or medical rationale.  The Board notes that the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  

Under these circumstances, the Board finds that that a well-
reasoned, well-supported  medical opinion from a pulmonary 
specialist, addressing question of whether the veteran's 
service-connected bronchitis and chronic recurrent 
tonsillitis and granular pharyngitis render him totally 
unemployable is needed to fairly resolve the claim on appeal.  
See 38 U.S.C.A. § 5103A(d).  Such opinion should be based, in 
part, upon consideration of the veteran's documented history 
and assertions, to include medical examination reports and 
opinions associated with the record.  

Hence, the RO should arrange for the veteran to undergo a VA 
pulmonary evaluation at any appropriate VA medical facility.  
The veteran is advised that, in keeping with VA's duty to 
assist, the purpose of the requested examination is to obtain 
information or evidence that may be dispositive of the claim 
on appeal.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  Hence, failure to report to any such scheduled 
examination, without good cause, will result in a denial of 
the TDIU claim, which is a claim for increase.  See 38 C.F.R. 
§ 3.655(b) (2004).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to his claim for a 
TDIU.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 
5103(b)(3)) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  After providing the appropriate 
notice, the RO should attempt to obtain any additional 
evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2004).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim for a TDIU.  





Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, signed 
authorization to enable it to obtain any 
additional evidence not currently of 
record that pertains to his claim for a 
TDIU.  The RO should also invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo a VA 
examination by a pulmonologist.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
testing should be conducted to include a 
pulmonary function testing, and all 
clinical findings should be reported in 
detail.  

Following clinical evaluation of the 
veteran and review of the claims file, to 
include, in particular, the January 2002 
opinion from Dr. Grabeel and the June 2003 
VA Nurse Practitioner's opinion, the 
examiner should offer an opinion as to 
whether it is at least as likely as not  
(i.e., there is at least a 50 percent 
probability) that the veteran's service-
connected bronchitis, and recurrent 
tonsillitis and granular pharyngitis, 
either individually, or in concert, 
preclude(s) all substantially gainful 
employment that is consistent with the 
veteran's education and occupational 
experience.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for opinion provided, in 
a printed (typewritten) report. 

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for a 
TDIU.  If the veteran fails to report to 
the scheduled examination, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b).  Otherwise, the RO should 
consider all pertinent evidence and legal 
authority in adjudicating the claim.

7.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




